Mr, Chief Justice Hollerich delivered the opinion of the court: Claimant seeks to recover the sum of $45.50 for merchandise ordered by Chicago State Hospital, Department of Public Welfare, on April 11th, 1933 and delivered by claimant to such hospital on April 12th, 1933. Invoice was presented on the date of delivery, and was vouchered by the Chicago State Hospital and sent to the Department of Public Welfare at Springfield for payment. It does not appear why the bill was not paid at that time. When the attention of the Department of Public Welfare was again called to the matter, the appropriation from which payment should have been made had lapsed. It is admitted that the merchandise in question was received by the Chicago State Hospital and no objection is made as to the amount of the claim. There was no delay on the part of the claimant in presenting its claim, and the failure to make payment seems to have resulted from some oversight on the part of the representatives of the respondent. Award is therefore entered in favor of the claimant for the sum of Forty-five Dollars and Fifty Cents ($45.50).